Case 2:20-cv-01609-CCC-MF Document 1-2 Filed 02/14/20 Page 1 of 1 PageID: 26




                 State of Florida
                Department of State
I certify from the records of this office that PARKER CONSULTING
SERVICES, INC. is a corporation organized under the laws of the State of
Florida, filed on January 20, 1999.

The document number of this corporation is P99000005730.

I further certify that said corporation has paid all fees due this office through
December 31, 2019, that its most recent annual report/uniform business report
was filed on April 15, 2019, and that its status is active.

I further certify that said corporation has not filed Articles of Dissolution.




                                                       Given under my hand and the
                                                       Great Seal of the State of Florida
                                                       at Tallahassee, the Capital, this
                                                       the Thirteenth day of February,
                                                       2020




                    Tracking Number: 2337387252CU

                    To authenticate this certificate,visit the following site,enter this number, and then
                    follow the instructions displayed.

                    https://services.sunbiz.org/Filings/CertificateOfStatus/CertificateAuthentication




                                                                                                B
